DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Craven (US 2016/0304157) in view of Hirn (US 2013/0225360).
Craven discloses: (note: ¶ 0046 provides that the circuits and devices may be combined and separated in any manner based on the particular type of implementation desired).
a frame (12); 
a road wheel (62) connected to the frame;
a crankset (40) configured to impart a rider torque to the road wheel when a rider of the e-bike manually rotates the crankset; 
a battery pack (Fig. 1 - stored in 20; see also ¶ 0016) connected to the frame and having a state of charge (SOC); 
an electric traction motor (205) electrically connected to the battery pack and configured, in response to motor control signals, to selectively impart an electric-assist torque to the road wheel to increase the rider torque (¶ 0023); and 
a controller (201) in communication with the electric traction motor, the controller having an energy cost function and configured, in response to input signals including a travel route (¶ 0032 provides for a navigational system) and a desired e-assist objective of the 
wherein the input signals further include the SOC of the battery pack (¶ 0023 provides for sensing battery statistics; ¶ 0024 provides for a battery sensor; ¶ 0026 provides for sensing battery state), inclination data describing a grade of each of a plurality of road segments of the travel route (¶ 0004 provides for ground inclination; see also ¶ 0023), and calibrated energy limits of the battery pack (¶ 0030 provides for controlling battery life; ¶ 0034 provides for setting the power to a level at which the battery power remaining after the trip will be at a set amount) and torque limits of the traction motor, respectively, from the at least one electric model.
▪ Regarding claim 3: 
A torque sensor (¶ 0023) is mounted to the e-bike that is operable for measuring the rider torque and communicating the rider torque to the controller as part of the input signals.
▪ Regarding claim 4:
A wind speed sensor (218) is operable for measuring a wind speed with respect to the e-bike and communicating the wind speed to the controller as part of the input signals (¶ 0023)
▪ Regarding claim 5: 
The controller is configured to back- calculate a wind speed using a mass of the rider and the grade of the travel route, and to use the wind speed as part of the input signals.

▪ Regarding claim 6: 
The controller is configured to determine an identifying characteristic of the rider that uniquely identifies the rider from among a plurality of potential riders, and wherein the input signals include the identifying characteristic (¶ 0006 provides for using rider weight and height parameters; see also ¶ 0034 and ¶ 0037).
▪ Regarding claim 7: 
The identifying characteristic is selected from the group of: a weight, a mass, and a biometric data of the rider (¶ 0006 provides for rider weight and height).
▪ Regarding claim 8: 
The controller is configured to periodically determine whether an actual charge depletion rate of the battery pack varies from a predicted charge depletion rate as the e-bike negotiates the travel route, and to adjust the level of e-assist by a calibrated amount when the actual charge depletion rate varies from a predicted charge depletion rate by at least a predetermined energy variance amount.
(¶0024 provides for the time until the battery is depleted; ¶ 0047 provides for setting the level of assist so that the energy in the battery is used to its maximum extent)
▪ Regarding claim 10:
The desired e-assist objective includes an operating mode in which the controller allocates energy from the battery pack proportionately across a subset of the road 

While Craven discloses power limits of the traction motor (¶ 0030 provides for controlling power consumption; ¶ 0034 provides for controlling the amount of power that the motor will provide; ¶ 0043 provides for controlling the output power of the motor) and a torque sensor (¶ 0023), the reference does not directly disclose an input signal of the torque limits of the traction motor.
Hirn teaches a bicycle with an electric drive (20) and provides for power or torque data to be used interchangeable to control the motor (¶ 0024).
Based on the teaching of Hirn, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Craven in order to provide an alternative, yet related sensor value to exercise control over the motor.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Craven in view of Hirn as applied to claim 1 above, and further in view of Hawkins (US 10,576,348).
While Craven discloses a ground speed sensor and pedaling cadence (¶ 0023 provides for both inputs) and a gear shift position (¶ 0027), the reference does not directly disclose that the ground speed is calculated as a function of the pedaling cadence and a gear state.

Based on the teaching of Hawkins, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the calculation means in the modified Craven device in order to provide additional/alternative inputs for controlling the motor and reduce the number of sensors, based on operator preference. 

Claim 9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Craven in view of Hirn as applied to claim 1 above, and further in view of Murugesan (US 9,857,252).
Craven and Hirn disclose as discussed above.  
▪ Regarding claim 12: 
¶ 0029 or Craven provides for a cellular device.
While Craven does provide for a memory device (¶ 0046), the references do not directly disclose a lookup table.
Murugesan teaches using a lookup table to discern the level of e-assist adjustment (col. 4, ln. 38-48).
Incorporation of the lookup table of Murugesan into the modified Craven device would result in minimizing an energy cost associated with meeting the desired e-assist objective along the plurality of road segments.
Based on the teaching of Murugesan, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to 
▪ The office takes the position that the modified Craven device would result in all of the method steps of claims 11-20 having been performed.

Response to Arguments
Applicant's arguments filed 01/04/21 have been fully considered but they are not persuasive. Applicant argues that the secondary reference of Hirn is not applied to claim 1.  Applicant also argues that “no reasoning whatsoever to support an obviousness rejection of claim 1”.  However, contrary to Applicant’s assertions, the Non-Final Office Action (on page 6) clearly provides the application of the secondary reference to the claim, along with the motivation to incorporate the teaching of Hirn.  Applicant fails to identify any elements that were not addressed in the rejection of claim 1.
Regarding claim 11:  Applicant asserts that the only statement made with regards to claim 11 is that the  modified device would result in the method steps of claim 11 having been performed; however, the elements listed in addressing the apparatus claim are clearly present in the method claims.  Col. 4, ln. 38-48 of Murugesan does provide for a lookup table indexed by peak power and speed of the motor.  Specifically, the motor provides propulsion assistance and the controller evaluates the terrain data on the route and may anticipate high load events.
 Accordingly, the rejections are maintained by the Examiner.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maurice Williams whose telephone number is (571)272-4263.  The examiner can normally be reached on Mon.-Fri. 9-5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/MAURICE L WILLIAMS/Examiner, Art Unit 3611                                                                                                                                                                                                        




MLW
April 10, 2021


/JACOB D KNUTSON/Primary Examiner, Art Unit 3611